                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  SALLY ASHBY, an individual, and
  HOWARD FOWLER, an individual,                 Case No. 4:18-cv-00143-DCN

         Plaintiffs,                            MEMORANDUM DECISION AND
                                                ORDER
         v.

  GERALD MORTIMER, M.D., and
  OBTESTRICS AND GYNECOLOGY
  ASSOCIATES OF IDAHO FALLS,
  P.A., an Idaho professional corporation,

         Defendants.


                                 I. INTRODUCTION

      Before the Court is Plaintiffs’ Motion to Extend Time for Responses to

Defendants’ Motions for Summary Judgment. Dkt. 54. Having reviewed the parties’

briefs and the record, the Court finds good cause to GRANT an extension.

                                   II. DISCUSSION

      On April 5, 2019, Defendant Gerald Mortimer (“Dr. Mortimer”) filed a Motion for

Summary Judgment. Dkt. 49. On April 8, 2019, Defendant Obstetrics and Gynecology

Associates of Idaho Falls, PA (“OGA”) also filed a Motion for Summary Judgment. Dkt.

50. Plaintiffs’ respective response deadlines for the Motions for Summary Judgment are

April 26 and April 29, 2019. On April 19, 2019, Plaintiffs filed a Motion for Extension of

Time to File Responses to Defendants’ Motions for Summary Judgment. Dkt. 54.



MEMORANDUM DECISION AND ORDER - 1
Plaintiffs seek to extend their time to respond to both motions to May 20, 2019. Only Dr.

Mortimer opposes Plaintiffs’ extension request, as OGA has not responded within the

time for doing so set by the Court.

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), a party may seek an

extension of time to submit a responsive pleading if good cause exists, so long as the

request is submitted prior to the expiration of the original time. Plaintiffs note they have

submitted their extension request prior to the deadline for their Responses to Defendants’

Motions for Summary Judgment, and suggest good cause exists because both summary

judgment motions “present several different theories for dismissal, and Mortimer’s

motion relies heavily on case law from multiple states throughout the United States.

Additional time is needed to properly and adequately respond to these lengthy dispositive

motions which were filed only days apart.” Dkt. 55, at 2. Plaintiffs also maintain

Defendants will not suffer prejudice from the extension of Plaintiffs’ deadline to respond

because the deadline for dispositive motions in this matter is approximately three months

away. Id. Finally, Plaintiffs contend that they requested that Dr. Mortimer’s counsel

stipulate to the extension, but Dr. Mortimer’s counsel did not respond.

       Dr. Mortimer objects to Plaintiffs’ extension request on several grounds. First, Dr.

Mortimer suggests a determination of good cause is essentially an analysis of the moving

party’s diligence. Dkt. 58, at 3 (citing Hammer v. City of Sun Valley, 2018 WL 3973400

*4 (D. Idaho Aug. 20, 2018); Buckley v. Donohue Industries, Inc., 100 Fed. Appx. 275,

278 (5th Cir. 2004)). Dr. Mortimer argues Plaintiffs have not been diligent in requesting

an extension because they waited until a week before their responses were due to do so,


MEMORANDUM DECISION AND ORDER - 2
instead of immediately moving for an extension approximately two weeks ago when the

summary judgment motions were filed. Extensions “always may be asked for, and

usually are granted upon a showing of good cause, if timely made.” Creedon v. Taubman,

8 F.R.D. 268, 269 (N.D. Ohio 1947); see also Choi v. Chemical Bank, 939 F. Supp. 304,

309 (S.D.N.Y. 1996) (district court has wide discretion to grant enlargement of time, with

or without motion, if request is made within expiration period). Although Plaintiffs

certainly could have sought an extension earlier in the briefing period, the Court finds

they were reasonably diligent in submitting a timely request for an extension well before

their response deadline.

       Second, Dr. Mortimer contends the focus of the Court’s inquiry should be on

Plaintiffs’ stated reasons for an extension. Id. Dr. Mortimer argues “the need to oppose

the two motions over a twenty-four (24) day period cannot amount to good cause, as such

time constraints are inherent in the legal profession[.]” Id., at 4. The Court agrees the fact

that Plaintiffs must respond to two motions for summary judgment filed days apart is

hardly unique, inherent in litigation, and may not rise to the level of good cause. What is

unique, however, is the factual background of this dispute and Defendants’ basis for

seeking summary judgment. Specifically, Dr. Mortimer argues Plaintiffs’ medical

malpractice claim is essentially a claim for “wrongful pregnancy.” Although the Idaho

Supreme Court has recognized such cause of action is valid in Idaho pursuant to Idaho

Code § 5-334(2), Idaho courts have never directly addressed the elements of such claim.

Dkt. 49-1, at 5 (citing Conner v. Hodges, 333 P.3d 130, 134 (2014)). Dr. Mortimer

accordingly relies on multiple cases from state courts throughout the Country to argue


MEMORANDUM DECISION AND ORDER - 3
Plaintiffs cannot establish the prima facie elements of a wrongful pregnancy claim. The

Court finds good cause to grant an extension given the novel circumstances of this case

and Dr. Mortimer’s reliance on multiple out of state cases to suggest summary dismissal

of Plaintiffs’ claim is appropriate.

       Moreover, Dr. Mortimer does not indicate that there is any danger of prejudice to

him if the motion for extension is granted. Dr. Mortimer’s reply deadline will be

extended by virtue of Plaintiffs’ delayed filing. Further, as Plaintiffs note, the deadline for

dispositive motions in this case is not for three months. The Court finds allowing

Plaintiffs a short extension to respond to Defendants’ Motions for Summary Judgment is

appropriate where such extension will not prejudice Dr. Mortimer or in any way delay the

disposition of this case. See, e.g., Delta Alcohol Distrib. v. Anheuser-Busch Intern., Inc.,

28 F. Supp. 3d 682, 687 (E.D. Mich. 2014) (extension warranted even in absence of good

cause where there was no danger of prejudice to defendants if motion for extension was

granted).

       Third, Dr. Mortimer notes Plaintiffs filed their own substantial motion during the

relevant briefing period. Specifically, Plaintiffs filed a Motion to Amend the Complaint

to Assert Punitive Damages on April 10, 2019. Dkt. 53. Dr. Mortimer suggests it would

be contrary to the purpose of Rule 6 to allow Plaintiffs to file their own substantial

motion while simultaneously seeking reprieve in responding to another. Dkt. 55, at 4

(citing Block v. Washington State Bar Assoc., 2019 WL 5177152 at *2 (9th Cir. 2019)).

In Block, the Ninth Circuit held the district court did not abuse its discretion by denying

plaintiff’s requests for extensions of time where plaintiff did not seek extensions in


MEMORANDUM DECISION AND ORDER - 4
advance of the time her oppositions were due and filed multiple motions of her own

during the period in which she claimed she was unable to file oppositions. Id. Such

circumstances are distinguishable from those here, where Plaintiffs have sought an

extension prior to the due date for their responses and have filed a single motion of their

own during the briefing period. While Plaintiffs’ counsel could have used their time more

wisely by focusing on their responses before filing their own motion, such motion does

not warrant denial of Plaintiffs’ extension request.

       Fourth, Dr. Mortimer argues Plaintiffs’ request is procedurally deficient because it

fails to comply with Local Rule 6.1(a) which requires that a party requesting an extension

“must apprise the Court if they have previously been granted any time extensions in this

particular action.” District of Idaho Local Rule 6.1(a). Dr. Mortimer notes Plaintiffs were

previously given an extension to file their opposition to his Motion to Dismiss, but failed

to apprise the Court of such extension in the instant motion. The Court is well aware of

Plaintiffs’ previous request for an extension, having granted such request, despite

Plaintiffs’ failure to mention such in their Motion for Extension of Time. Although

Plaintiffs have not complied with the procedure outlined in Local Rule 6.1(a), the rule

does not suggest any penalty for failure to comply, and the Court finds it is within its

discretion to grant an extension even though Plaintiffs’ request may be procedurally

deficient. Whitehead By and Through Whitehead v. School Bd. for Hillsborough Cnty.,

932 F. Supp. 1396, 1399 (M.D. Fla. 1996) (although plaintiff’s opposition to motion to

dismiss was three weeks late, court would exercise its discretion to consider opposition




MEMORANDUM DECISION AND ORDER - 5
due to the strong policy of resolving issues on the merits, rather than on procedural

technicalities).

       Finally, Dr. Mortimer’s counsel suggests that although Plaintiffs did request that

they stipulate to an extension, Plaintiffs filed the present motion only a few hours later,

on a Friday afternoon before a holiday weekend, without providing Dr. Mortimer’s

counsel an opportunity to respond. Dkt. 58, at 5. While criticizing Plaintiffs’ counsel for

not filing the Motion for Extension earlier, defense counsel simultaneously faults

Plaintiffs’ counsel for filing the Motion for Extension too soon after their attempt to

obtain defense counsel’s stipulation to an extension. If Plaintiffs’ counsel had instead

waited for a response and filed the Motion for Extension closer to the opposition

deadline, defense counsel would undoubtedly criticize such delay as a failure to act

diligently.

       Although the Court does not believe there is enough good cause for the four-week

extension Plaintiffs’ request, the Court does find a two-week extension is warranted

given the unique circumstances of Plaintiffs’ medical malpractice claim, the lack of Idaho

case law on the subject, Plaintiffs’ timely request for an extension, and in the absence of

any prejudice to Dr. Mortimer.

                                        III. ORDER

       IT IS ORDERED:

       1.      Plaintiff’s Motion for Extension of Time to File Responses to Defendants’

Motions for Summary Judgment (Dkt. 54) is GRANTED.




MEMORANDUM DECISION AND ORDER - 6
      2.     Plaintiffs’ Response to Dr. Mortimer’s Motion for Summary Judgment

(Dkt. 49) shall be due on or before May 10, 2019;

      3.     Plaintiffs’ Response to OGA’s Motion for Summary Judgment (Dkt. 50)

shall be due on or before May 13, 2019.


                                               DATED: April 24, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
